NOTE: This order is nonprecedential.


                        mtniteb ~tate5 ([ourt of §ppeaI5
                             for !be jfeberaI ([irruit

                                 RATES TECHNOLOGY, INC.,
                                         Plaintiff,
                                              AND
                                       JAMES B. HICKS,
                                       Plaintiff-Appellant,
                                                v.
                              MEDIATRIX TELECOM, INC. AND
                                MEDIA5 CORPORATION,
                                   Defendants-Appellees,
                                               AND
                            BURKE, WILLIAMS & SORENSEN, LLP,
                                        Defendant.


                                            2011-1384


                        Appeal from the United States District Court for the
                     Eastern District of New York in case no. 05-CV-2755,
                     Judge Joanna Seybert.


                                          ON MOTION


                                           ORDER




1 - - - - - - -----------
RATES TECH v. MEDIATRIX TELECOM                                2

    James B. Hicks moves without opposition for a 30-day
extension of time, until February 20,2012, to file his reply
brief.
      Upon consideration thereof,
      IT Is ORDERED THAT:
    The motion is granted. No further extensions should
be anticipated.
                                    FOR THE COURT


      JAN 1-, 2012                  lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: James B. Hicks, Esq.
    Ethan Horwitz, Esq.                          FILED
                                         U.S. COURT OF APPEALS FOR
                                            THE FEBERAl CIRCUIT
s21
                                             JAN 1 72012
                                               JAN HORBALY
                                                  CLERK